Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US 20120229916 A1, hereinafter “Yano”).

Regarding claim 1, Yano teaches a camera lens (Fig. 7, [0111]: imaging module 30 embedded with a lens module 1), comprising 
a first lens and a second lens that are sequentially stacked along a direction from an image side to an object side (as illustrated by Figs. 2-3, [0093]-[0099]: the lens module 1 comprising a lens unit 1, which consists of lens 3 (first lens) and lens 2 (second lens)), 

an outer contour of the first lens and an outer contour of the second lens have a same shape that is square (as illustrated by Figs. 3&9, [0096]: outer periphery of lens unit 1 having a square shape outline in a plane view), 
and the first optical portion of the first lens has a circular edge tangent to the square outer contour of the first lens (as illustrated by Figs. 3, the lens 3 having a circular edge tangent to the square shape outline in a plane view).

Regarding claim 2, Yano teaches the camera lens as described in claim 1, in addition Yano discloses wherein the second lens comprises a second optical portion for imaging and a second fixing portion arranged at an outer periphery of the second optical portion; and four vertexes of the first fixing portion are adhered to four vertexes of the second fixing portion by an adhesive (as illustrated by Figs. 2-3, [0095]: The flange section 2c connected to the lens surface 2a and the flange section 3c connected to the lens surface 3a are glued to each other with adhesive).

Regarding claim 4, Yano teaches the camera lens as described in claim 2, in addition Yano discloses wherein both the first fixing portion and the second fixing portion are coated or plated with a black matting layer (as illustrated by Figs. 2-3, [0095]: The flange section 2c connected to the lens surface 2a and the flange section 3c connected to the lens surface 3a are glued to each other with adhesive, with the light shield plate 13 interposed therebetween).

Regarding claim 5, Yano teaches the camera lens as described in claim 1, in addition Yano discloses further comprising at least one third lens arranged at an object side or an image side of the second lens, and each of the at least one third lens has an outer contour in a same shape of the outer contour of the first lens (as illustrated by Figs. 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).

Regarding claim 6, Yano teaches the camera lens as described in claim 2, in addition Yano discloses further comprising at least one third lens arranged at an object side or an image side of the second lens, and each of the at least one third lens has an outer contour in a same shape of the outer contour of the first lens (as illustrated by Figs. 2-3 and 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).
Regarding claim 7, Yano teaches the camera lens as described in claim 3, in addition Yano discloses further comprising at least one third lens arranged at an object side or an image side of the second lens, and each of the at least one third lens has an outer contour in a same shape of the outer contour of the first lens (as illustrated by Figs. 2-3 and 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).

Regarding claim 8, Yano teaches the camera lens as described in claim 4, in addition Yano discloses further comprising at least one third lens arranged at an object side or an image side of the second lens, and each of the at least one third lens has an outer contour in a same shape of the outer contour of the first lens (as illustrated by Figs. 2-3 and 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).

Regarding claim 9, Yano teaches the camera lens as described in claim 1, in addition Yano discloses wherein four lenses are provided (as illustrated by Figs. 2-3 and 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).

Regarding claim 10, Yano teaches the camera lens as described in claim 2, in addition Yano discloses wherein four lenses are provided (as illustrated by Figs. 2-3 and 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).

Regarding claim 11, Yano teaches the camera lens as described in claim 3, in addition Yano discloses wherein four lenses are provided (as illustrated by Figs. 2-3 and 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).

Regarding claim 12, Yano teaches the camera lens as described in claim 4, in addition Yano discloses wherein four lenses are provided (as illustrated by Figs. 2-3 and 9-10; [0007], [0010], [0097] and [0103]: Two or more lenses may be stacked on the top and bottom, and the light shield plate 4 may also be provided between each lens. In any case, an optical element module, in which a plurality of optical elements are stacked, only needs to include a lens having the inclined surface 3e of the present invention as an optical element at the bottom.).

Regarding claim 13,  claim 13 has been analyzed and rejected with regard to claim 1 and in accordance with Yano's further teaching on: an electronic device having a camera function, comprising a camera lens as claimed in claim 1 above ([0089]: an electronic information device, such as a camera-equipped cell phone).

Regarding claim 14, Yano teaches the electronic device having the camera function according to claim 13, in addition Yano discloses wherein the electronic device having the camera function is a mobile phone or a camera ([0089]: an electronic information device, such as a camera-equipped cell phone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 20120229916 A1, hereinafter “Yano”), in view of Guo (US 20090303376 A1, hereinafter “Guo”).

Regarding claim 3, Yano teaches the camera lens as described in claim 2, except wherein a gap is formed at a position where no adhesive is provided between the first fixing portion and the second fixing portion.
However, Guo discloses wherein a gap is formed at a position where no adhesive is provided between the first fixing portion and the second fixing portion (Fig. 1, [0014]-[0018]: a first lens 40, a second lens 60, and a barrel 10 cooperatively define a chamber 70. A hole 20 is defined in the peripheral side wall of the barrel 10. The hole 20 communicates with the chamber 70 for adjusting a gas pressure of the chamber 70 ).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a gap is formed at a position where no adhesive is provided between the first fixing portion and the second fixing portion taught by Guo into Yano imaging lens module. The suggestion/ motivation for doing so would be to adjust a gas pressure inside the lens module (Guo: [0017]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697